UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2007 Commission File No. 001-33580 KEEGAN RESOURCES INC. (Translation of registrant's name into English) Suite 600-1199 West Hastings Street, Vancouver, BCV6E 3T5 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F[]Form 40-F[X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) [] SUBMITTED HEREWITH Exhibits Material Change Report dated February 5, 2007 Material Change Report dated February 16, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KEEGAN RESOURCES INC. Date:February 18, 2013 By: /s/ Greg McCunn Greg McCunn Chief Financial Officer
